Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            Reasons for Allowance 
2.      The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “one or altering, based on the prediction of future host system idle time provided by the artificial intelligence engine, a threshold of a media translation layer of the storage media controller for implementing a storage media management operation for the storage media; and 
         performing, by the storage media controller, a storage media management operation for the storage media in accordance with the altered threshold to mitigate contention between media I/Os issued to the storage media that correspond to the 66Docket No.: MP11090.CI Customer No.: 149182storage media management operation and other media I/Os issued to the storage media that correspond to at least one of (i) the multiple host I/Os received from the host system or (ii) the next host I/O issued by the host system.” in combination with other recited elements in independent claim 1. 

3.       Mital et al. (U.S. Patent Application No: 20190354599 A1), the closest prior art of record, teaches a computer system has a processor which runs stored instructions to receive user input adding an input dataset to an active area of a UI and user input adding an AI model to the active area of the UI. Mital discloses based on the user adding the AI model to the active area, a feedback is provided on the UI to the user indicating an effect of adding the AI model. Mital further suggests providing an improved user interface to a user for facilitating data management produced by artificial intelligence also receiving user input adding an input dataset to an active area of a user interface. However, Mital doesn’t teach “one or altering, based on the prediction of future host system idle time provided by the artificial intelligence engine, a threshold of a media translation layer of the storage media controller for implementing a storage media management operation for the storage media; and 
         performing, by the storage media controller, a storage media management operation for the storage media in accordance with the altered threshold to mitigate contention between media I/Os issued to the storage media that correspond to the 66Docket No.: MP11090.CI Customer No.: 149182storage media management operation and other media I/Os issued to the storage media that correspond to at least one of (i) the multiple host I/Os received from the host system or (ii) the next host I/O issued by the host system.”. 

4.      DAIN (U.S. Patent Application Pub. No: 20130179877 A1) teaches a processor that is adapted for applying a system-wide trending mechanism, and matching one of an idle time and a low CPU utilization time with an estimated deployment time. DAIN discloses a system-wide coordination mechanism is applied, and performance of a staggered code deployment operation is recommended for node of system at optimum system time generated from matching.  DAIN suggests a data obtained from the code deployment operation is recorded and new latest measured period of time is recorded to generate an updated time trend. However, DAIN doesn’t teach “one or altering, based on the prediction of future host system idle time provided by the artificial intelligence engine, a threshold of a media translation layer of the storage media controller for implementing a storage media management operation for the storage media; and 
         performing, by the storage media controller, a storage media management operation for the storage media in accordance with the altered threshold to mitigate contention between media I/Os issued to the storage media that correspond to the 66Docket No.: MP11090.CI Customer No.: 149182storage media management operation and other media I/Os issued to the storage media that correspond to at least one of (i) the multiple host I/Os received from the host system or (ii) the next host I/O issued by the host system.”.

5.      Therefore, the prior art of record doesn’t teach or render obvious “one or altering, based on the prediction of future host system idle time provided by the artificial intelligence engine, a threshold of a media translation layer of the storage media controller for implementing a storage media management operation for the storage media; and 
         performing, by the storage media controller, a storage media management operation for the storage media in accordance with the altered threshold to mitigate contention between media I/Os issued to the storage media that correspond to the 66Docket No.: MP11090.CI Customer No.: 149182storage media management operation and other media I/Os issued to the storage media that correspond to at least one of (i) the multiple host I/Os received from the host system or (ii) the next host I/O issued by the host system.” including other elements as recited in independent claim 1. 

6.       Independent claims 10 and 15 recites limitations similar to those noted above for independent claim 1 are considered allowable for the same reasons noted above for claim 1.  

7.       Dependent claims 2-9,11-14 and 16-20 recites limitations similar to those noted above for independent claims 1,10 and 15 are considered allowable for the same reasons noted above for claims 1,10 and 15.  
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                          Conclusion 
           RELEVANT ART CITED BY THE EXAMINER
           The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
         References Considered Pertinent but not relied upon
         Ellis et al. (US Patent Application Pub. No: 20140089233 A1) teaches a prediction processing system, method, and method for doing business is disclosed and the prediction processing system can collect, process, and publish event-outcome information. Ellis discloses the prediction processing system can dynamically filter participants into groupings and iteratively optimize odds calculations over time and a proposal framework consisting of a various abstract proposal types can model and settle propositions. Ellis suggests game propositions can be automatically generated based on event categorization relationships, and users can themselves automatically establish their own game proposition and programs. Ellis further discloses the prediction processing system can provide game players or others with access to collective intelligence, including prediction information and information derived from prediction information. Ellis further suggests the prediction processing system can create groupings of better-performing predictors and provide them with information not generally available or additional stakes to increase the weight of their predictions in odds calculations, also the prediction processing system can provide access to event-outcome information on a for-fee subscription basis.
         Suzuki et al. (US Patent Application Pub. No: 20120183001 A1) teaches the network device has primary interface unit which connects the host holding several I/O buses and self-network apparatus via network. Suzuki discloses the secondary interface unit connects peripheral device with several I/O interfaces. Suzuki suggests the  control unit is controlled to connect the I/O interfaces to the subordinate of each different I/O buses. Suzuki further discloses the address allocation unit allocates the address with self-network apparatus to the I/O interface.

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181